Citation Nr: 0119606	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-14 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression or schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from November 1967 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
mental disorder to include depression.  

In November 1999, the veteran testified at a personal hearing 
before a hearing officer at the RO.  In April 2001, the 
veteran also presented testimony at a videoconference hearing 
before the undersigned Board member who was designated by the 
Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  Transcripts of both hearings are of 
record.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with this claim.  
See 38 U.S.C.A § 5103A (West Supp. 2001).

The veteran and his representative, contend, in essence, that 
service connection is warranted for an acquired psychiatric 
disorder.  The veteran indicates that he was discharged from 
service with a diagnosis of a schizotypal personality 
disorder.  Personality disorders are not considered diseases 
or injuries for service connection purposes.  38 C.F.R. 
§ 3.303(c) (2000).  It is important, however, that the 
evidence be carefully evaluated to determine whether an 
acquired psychiatric disorder arose during service or a 
psychosis was manifest to a compensable degree within a year 
of service.  See 38 C.F.R. §§ 3.307, 3.309 (2000).  

Important to these issues are service medical/clinical 
records that the veteran states show treatment for a 
psychiatric disability in service while on leave.  He related 
that he was taken to Ft. McPherson by his father while on 
leave in June/July 1968, and his service medical records in 
the claims file indicate that he was hospitalized at that 
facility at that time.  However, the clinical records are not 
associated with the claims folder, and at least one attempt 
by the RO to obtain those records has been to no avail.  The 
RO has also attempted to obtain the hospital records from 
Homestead Air Force Base hospital in September 1968 and those 
records also have not been located.  A response to the search 
received by the RO in June 2000 indicates that no medical 
records could be located, but instructed the RO of the code 
to use if clinicals were needed.  There is no indication that 
the RO has attempted to locate the clinical records.  

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See 38 
U.S.C.A. § 5103A(b), (c) (West Supp. 2001).  These records 
include service medical records, which may include clinicals.  
Therefore, the RO should attempt to obtain the clinical 
records for the veteran's hospitalizations at Ft. McPherson 
and Homestead Air Force Base Hospitals in 1968.  

Additionally, the RO should attempt to obtain the veteran's 
service personnel records, which may be helpful in the 
instant claim.  The veteran asserted during his 
videoconference hearing that he broke his hand in order to 
keep from returning to duty, and he also stated he was picked 
up by the military police at his duty station and brought to 
Homestead Air Force Base Hospital for psychiatric treatment.  
The veteran's personnel records for his short period of 
service could contain pertinent evidence relevant to 
counseling he received from his superiors.  

The veteran also testified in April 2001 at the 
videoconference hearing that he believed that he was 
hospitalized at the VA hospital in Denver, Colorado in 1977 
or 1978.  Further, he stated that he was also hospitalized 
for psychiatric purposes at Arapahoe General Hospital, now 
known as Denver General Hospital, in 1977 or 1978.  He said 
this hospitalization at Arapahoe General was his first post-
service hospitalization.  He also indicated that he received 
psychiatric treatment from the Northside Hospital in Atlanta, 
Georgia, in 1984.  Also, in addition to the aforementioned 
medical records, the veteran reports that he is treated by a 
psychotherapist, Hugh M. Grant, LMSW, on a private basis.  
Mr. Grant submitted a statement on behalf of the veteran's 
claim, in November 1999, indicating that he had been the 
veteran's psychotherapist for 18 months.  The RO should 
attempt to locate all of these records.  38 U.S.C.A 
§ 5103A(b) (West Supp. 2001).  

Further, the veteran has indicated that he is in receipt of 
SSI benefits.  VA has a duty to assist in gathering Social 
Security records when put on notice that the veteran may be 
receiving such benefits.  Clarkson v. Brown, 4 Vet. App. 565 
(1993).  A request for the administrative decision and 
supportive documents should be made.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Request the veteran's service medical 
records (clinicals) from 1968 for 
treatment received at Ft. McPherson Army 
Hospital in June and/or July 1968, and 
Homestead Air Force Hospital in 
September 1968 from the Army Personnel 
Center; 9700 Page Avenue, St. Louis, MO 
63132-5200.  The veteran's service 
personnel records should also be 
requested.  Efforts to obtain these 
records must continue until the records 
are obtained, unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain the 
records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West Supp. 2001).  All 
efforts and responses must be documented 
in the claims file in such a way that the 
documentation is meaningful to the 
average person.  That is, any computer 
inquiries, acronyms, codes, and so on, 
must be explained in plain language.  If 
the RO is unable to obtain any records, 
appropriate notification must be 
undertaken.  38 U.S.C.A. § 5103A(b)(2) 
(West Supp. 2001).

2.  Obtain and associate with the claims 
file all VA treatment records not already 
of record, to include VA medical records 
from the VA Medical Center in Denver, 
Colorado, for 1977 to 1978, if any.  

3.  After obtaining an appropriate 
release from the veteran for each 
provider whose records are not already 
associated with the claims folder, 
request the complete clinical records of 
all such treatment, to include medical 
records from Arapahoe General Hospital 
(now known as Denver General Hospital) in 
1977/1978, Northside Hospital in 1984, 
and treatment records from Hugh M. Grant, 
LMSW, if any.  If requests for any 
records are not successful, undertake 
appropriate notification action.  38 
U.S.C.A. § 5103(b) (West Supp. 2001).  

4.  Contact the Social Security 
Administration and request photocopies of 
all medical records reviewed in 
connection with any claim of the veteran 
for disability benefits as well as all 
administrative records granting or 
denying benefits.  38 U.S.C.A. § 5106 
(West Supp. 2001).  All attempts to 
secure these records must be documented 
in the claims folder, and any records 
received should be associated therein.

5.  After all development is as complete 
as possible, accord the veteran a VA 
psychiatric examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner, and the 
examiner is asked to review the claims 
folder in conjunction with the 
examination.  The examiner is asked to 
determine the diagnosis or diagnoses of 
any chronic acquired psychiatric disorder 
and to address whether any chronic 
acquired psychiatric disorder is at least 
as likely as not related to any disease 
or injury in service.  The examiner is 
reminded that a personality disorder is 
not a disease or injury within the 
meaning of applicable law.  See 38 C.F.R. 
§ 3.303(c) (2000).  

If there is no evidence of any disease or 
injury in service to which a current 
acquired psychiatric disorder may be 
linked, is there evidence of 
manifestation of a psychosis within the 
first year post-service, and, if so, how 
was it manifested?  

If any testing is necessary, it should be 
accomplished, and the results reviewed by 
the examiner prior to submission of the 
examination report.  The complete medical 
rationale for any opinion should be 
given.  

6.  In undertaking the development 
required herein, assure compliance with 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).

7.  If the benefit sought remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case, which sets forth the 
pertinent legal criteria.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


